10

11

12

13

14

15

16

17

18

19

20

21

22

 

 

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT sEAT.TLE
MARK leTH, CAsE No. cis-'0701JLR
Piamaff, n oRDER DENYING MoTIoN To
V_ _ APPoINT CoUNsEL
lEVER<M<EEL\I TREATMENT
SERVICES,
Defendant.

 

 

On 'August 27,.2018, the court deferred ruling on Plaintiff Marl< Smith’s motion to
appoint counsel until the pro bono screening committee could 1Inal<:e a recommendation to
the court pursuant to this District’s plan for court-appointed representation of civil rights
litigants (8/2'7/18'Order(D1<t. # 11) at 2-3 (ci`ting Geu€;ral Order 1()~()5, August 1, 2010,
Section 3(c) (In re Amended Plan for the Representation of Pro Se litigants in Civil
Rights Actions)); see also Mot. (Dl<t_. # 7).) Defendant Evergreen Treatrnent Services

opposes Mr. Slnith’s motion. (Resp. (Dkt. # 12).) The screening coinmittee`has now

ORDER - 1

 

 

10
11
f 12
13
14
15
16
17
13
19
20
21

22

 

 

reviewed the matter in accordance With the Di'strict’S pro bono plan and recommends that
counsel not he appointed The court thus DENIES Mr. Smith’s motion (Dl<t. # 7).

The court emphasizes to Mr. Smith that he is now responsible for pursuing his

` case Without the assistance of counsel Materials to assist pro se litigants are available on

District Court for the Western District of Washington’s Website. Although the court can
afford some leeway to apro se litigant, Mr. Smith is responsible for complying With case
deadlines, the Federal Rules of Civil Procedure, and With the Western District of

Washington’s Local Rules.

md
Dated this l day of October, 2018. < \

]AMES L. OBART
United Stat District Judge

ORI)ER - 2

 

 

